DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendments and response filed on 06/01/2021 are acknowledged and entered.

Claims 1-19 were pending.  In the amendment as filed, applicants have amended claims 1-3, 6-8, 11, and 12; cancelled claims 13-19; and added claims 20-22.  Therefore, claims 1-12 and 20-22 are currently pending.  Additionally, applicant have also an amendment to the present specification, however, the remarks filed on 06/01/2021 do not makes any indication of such amendment.

It is also relevant to note that claim 1 has an improper status identifier since there are no indication of any changes that have been made relative to the immediate prior version of this claim, and thus, appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (Claims 1-12) in the reply filed on 06/01/2021 is acknowledged.  The elected invention is as follows: “Applicants hereby elect Group I, claims 1-12, without traverse. Claims 13-19 have been cancelled without prejudice and in order to comply with this restriction requirement.”

Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.  Further, these claims have been cancelled by applicant in the amendment filed on 06/01/2021.

Applicant’s election without traverse of a species for (A) a type of composition and (B) a type of disease/condition in the reply filed on 06/01/2021 is acknowledged.  The elected species are as follows: “Applicants hereby elect "halomethyl choline" from Claim 2 without traverse. To the extent the Examiner is requesting more specificity, Applicants hereby elect "fluoromethyl choline" from new Claim 21 without traverse” and “Applicants hereby elect "obesity" without traverse.”  That is the elected species (A) is ‘halomethyl choline’ or more specifically ‘fluoromethyl choline’, however, the original specification did not provide any type of definition for ‘fluoromethyl choline’ such as its structural features and applicant did not the structure for this compound as required (see pg. 6, first para. of the Office action mailed on 04/09/2021).  Thus, this election is incomplete.  In order to further prosecution, the original specification disclose on Table 1 (see pg. 17) one type of ‘halomethyl choline’ is fluorocholine, which also read on the claimed ‘Formula I’ as recited by instant claim 6, and as a result, applicant elected compound of ‘fluoromethyl choline’ is interpreted to be fluorocholine.  The elected species (B) is obesity. 

Claims 3 and 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.

It is relevant to note that applicant’s elected species (i.e. using the compound of “fluorocholine” to treat obesity) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1, 2, 4-6, and 20-22 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/038322 that was filed on 06/19/2018.  PCT/US2018/038322 claims priority to a provisional application 62/521,872 that was filed on 06/19/2017.  Therefore, this application has an effective filing date of 06/19/2017 for prior art searches.

Claim Objections
In claim 1, the acronyms ‘TMA’, ‘FM03’, ‘TMAO’, ‘HCV’, and ‘HBV’ are not defined in the claim so that those who are ordinary skills in the art would know applicant intended meaning.  It should be define on its first appearance.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “a sample” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Here, claim 1 recites a ‘method of treating or preventing a disease or condition or causing weight loss comprising: treating a subject with: a) a first agent or first procedure that inhibits the TMA/FM03/TMAO pathway to cause weight loss, and/or treat or prevent a first disease or first condition, or b) a second agent or second procedure that is a non-antibiotic that inhibits said TMA/FM03/TMAO pathway to treat or prevent a second disease or second condition, wherein said first disease or first condition is selected from the group consisting of: obesity, dyslipidemia, arthritis pain, sleep apnea, diabetes-associated neuropathy, diabetes-associated cardiovascular disease, diabetes-associated cerebrovascular disease, diabetes-associated peripheral vascular disease, diabetes-associated retinopathy, diabetes-associated nephropathy, diabetes-associated ulceration, colorectal cancer, hepatocellular carcinoma, clear cell renal carcinoma, alcoholic steatohepatitis (ASH), alcoholic cirrhosis, HCV-driven liver fibrosis, HBV-driven liver fibrosis, primary sclerosing cholangitis (PSC), biliary atresia, gall stones, cholestasis, Cushing syndrome, impaired glucose tolerance, prediabetes, hyperglycemia, elevated insulin state, weight management, and arterial aneurysms, and wherein said second disease or second condition is selected from the group consisting of: diabetes mellitus, insulin resistance, metabolic syndrome, nonalcoholic fatty liver disease (NAFD), and nonalcoholic steatohepatitis (NASH).’  Thus, claim 1 for which claim 4 depends does not recites the limitation “a sample” or “sample”, and claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 21 recites the ‘method of Claim 20, wherein said halomethyl choline comprises fluoromethyl choline.’  This limitation is vague and indefinite because it is fluoromethyl choline’.  This compound is not define by the original specification with any type of specificity such as its structural feature(s).  Further, this compound is not an art recognized compound.  As recognized by MPEP § 2173.02(II), if the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  Consequently, claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisert et al. (US Patent 6,015,577).
claims 1 and 2, Eisert et al. claim a method for inhibiting the formation of venous and arterial blood clots, which comprises administering to a patient requiring inhibition of venous or arterial clot formation, a first drug selected from the group consisting of dipyridamole (refers to instant claimed ‘a first agent’ of claim 1; instant claimed ‘ix) an antiplatelet agent’ of claim 2) and the pharmaceutically acceptable salts thereof; and a second drug selected from the group consisting of acetylsalicylic acid and the pharmaceutically acceptable salts thereof; with said first and second drugs being administered in a weight ratio in the range between 8:1 and 100:1 (Claim 16).  The patient suffers from arteriosclerosis (refers to instant claimed ‘first disease or first condition’ and ‘arterial aneurysms’ of claim 1) (Claim 20).
While Eisert et al. do not explicitly disclose the limitation of ‘that inhibits the TMA/FMO3/TMAO pathway to cause weight loss, and/or treat or prevent a first disease or first condition’ as recited by instant claim 1, this limitation is a functional limitation of ‘a first agent’ as recited by instant claim 1 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed compound, which is claimed by Eisert et al.
As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the method and compound of Eisert et al. do anticipate the instant claimed invention.

Claims 1, 2, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bieze et al. (Hepatology, 2014, 59(3), pp. 996-1006).
For claims 1, 2, and 20, Bieze et al. disclose a treatment methodology for hepatocellular carcinoma (HCC) (refers to instant claimed ‘first disease or first condition’ and ‘hepatocellular carcinoma’ of claim 1) using 18F-fluorocholine (18F-FCH) positron emission tomography (PET) for detection of HCC and evaluation of extent of disease; where 18F-FCH (refers to instant claimed ‘a first agent or first procedure’ of claim 1; instant claimed ‘a halomethyl choline,’ of claims 2 and 20) was 
Therefore, the method and compound of Bieze et al. do anticipate the instant claimed invention.

Allowable Subject Matter
Claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020